United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1077
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Ricky Christian Horstman,               *       [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: July 21, 2010
                                Filed: July 27, 2010
                                 ___________

Before Judges BYE, BOWMAN, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Ricky Horstman appeals the sentence the District Court1 imposed after he
pleaded guilty to one count of possession of child pornography. His counsel has
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the court misapplied the Guidelines and imposed an unreasonable
sentence. Upon careful review, we grant counsel’s motion to withdraw, and we
dismiss the appeal based upon an appeal waiver contained in Horstman’s plea
agreement. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir.) (en banc)

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
(holding that enforcement of an appeal waiver in a plea agreement is appropriate
where the appeal falls within the scope of the waiver, the defendant entered into both
the plea agreement and the appeal waiver knowingly and voluntarily, and enforcement
of the waiver would not result in a miscarriage of justice), cert. denied, 540 U.S. 997
(2003); United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per
curiam) (enforcing an appeal waiver in an Anders case).
                        ______________________________




                                         -2-